                           IN THE UNITED STATES DISTRJCT COURT
                            FOR THE SOUTHERN DISTRICT OF OH IO
                                     WESTERN DIVISION


UNITED STATES OF AMERICA

                       Plaintiff              :Case No. 3: I 9-CR-137(2)

                    vs.                       :HONORABLE WALTER H. RJCE

Pope, Savon

                          Defendant



                          ORDER AMENDING BOND CONDITIONS


 For good cause shown, the Court hereby amends the bond conditions fi led in this matter on April
 2, 2020 and removes the following condition:

    1. Comply with the stay at home order issued by Governor De Wine dated March 23, 2020,
       and any extension of that order.

 All other bond conditions remain in full force and effect.




 Date:5/5/2021
                                              HONORABLE WALTER H. RICE
                                              UNITED STATES DISTRJCT JUDGE
